        Case 1:17-cv-00124-LLS Document 138 Filed 10/27/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION and                        Case No. 1:17-cv-00124-LLS

THE PEOPLE OF THE STATE OF NEW
YORK, by LETITIA JAMES,
Attorney General of the State of New York,

                  Plaintiffs,

                  v.                                DECLARATION OF GEOFFREY W.
                                                    CASTELLO IN OPPOSITION TO
QUINCY BIOSCIENCE HOLDING                           PLAINTIFFS’ REQUESTS FOR A PRE-
COMPANY, INC., a corporation;                       MOTION CONFERENCE

QUINCY BIOSCIENCE, LLC, a limited
liability company;

PREVAGEN, INC., a corporation
d/b/a SUGAR RIVER SUPPLEMENTS;

QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited liability
company;

MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN, INC.;
and

                  Defendants.



       I, Geoffrey W. Castello, declare as follows:

       1.     I am a member of the Bars of the States of New York and New Jersey, and am a

partner with the law firm of Kelley Drye & Warren LLP. I submit this declaration in support of

defendants Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen, Inc.,

and Quincy Bioscience Manufacturing, LLC’s (collectively “Quincy”) opposition to Plaintiffs

Federal Trade Commission’s (“FTC”) and New York Attorney General’s Office’s (“NYAG”)

                                                1
         Case 1:17-cv-00124-LLS Document 138 Filed 10/27/20 Page 2 of 4




(collectively “Plaintiffs”) October 20, 2020 separate requests for a pre-motion discovery

conference regarding Defendants’ Revised Notices of Rule 30(b)(6) Deposition. (Dkt. Nos. 134

(FTC) and 135 (NYAG).)

       2.      On August 21, 2020, Quincy served its proposed Rule 30(b)(6) deposition topics

on Plaintiffs. Attached hereto as Exhibit A is a true and correct copy the proposed Rule 30(b)(6)

topics Quincy served on Plaintiffs on August 21, 2020.

       3.      On September 2, 2020, the parties met and conferred regarding Quincy’s proposed

Rule 30(b)(6) deposition topics by telephone. Plaintiffs took the position during this meet-and-

confer that Quincy was not entitled to a Rule 30(b)(6) deposition on any of the proposed topics.

At the end of the call, the parties agreed to continue to meet and confer after Plaintiffs put their

position in writing notwithstanding counsel for the NYAG’s statement that she had “little hope”

of reaching a resolution.

       4.      On September 15, 2020, the parties continued their meet and confer regarding

Quincy’s proposed 30(b)(6) topics.

       5.      Attached hereto as Exhibit B is a true and correct copy of a letter from Kate

Matuschak to Glenn Graham dated September 22, 2020.

       6.      On September 29, 2020 and October 6, 2020, Quincy and Plaintiff FTC met and

conferred regarding Quincy’s proposed 30(b)(6) topics. By the end of these meet-and-confer

sessions, Quincy had agreed to withdraw eleven of its proposed topics and Quincy and the FTC

had agreed on nineteen topics, leaving thirteen topics in dispute.

       7.      On October 9, 2020, Quincy and Plaintiff NYAG again met and conferred

regarding Quincy’s proposed 30(b)(6) topics. During this call, Quincy asked whether the NYAG

would agree to any of the compromises that Quincy had reached with the FTC. The NYAG



                                                 2
         Case 1:17-cv-00124-LLS Document 138 Filed 10/27/20 Page 3 of 4




continued to take the position that Quincy was not entitled to a 30(b)(6) deposition on any of the

proposed topics.

       8.      Attached hereto as Exhibit C is a true and correct copy of Quincy’s Revised Notice

of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) to Plaintiff FTC, served on October 9, 2020.

For the Court’s convenience, the thirteen topics in dispute have been highlighted in yellow.

       9.      Attached hereto as Exhibit D is a true and correct copy of Quincy’s Second Revised

Notice of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) to Plaintiff FTC, served on October 16,

2020. This notice incorporates all of the agreements reached between Quincy and the FTC.

       10.     Quincy has asked Plaintiff NYAG to provide a Rule 30(b)(6) deposition date on

numerous occasions, including via email on August 21, as a placeholder in the event the Court

denies its motion for a protective order. To date, Plaintiff NYAG has not done so.

       11.     Attached hereto as Exhibit E is a true and correct copy of Plaintiffs’ Notice of

Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) to Quincy, served on June 13, 2020. Quincy

presented three witnesses to testify in response to this notice.

       12.     Plaintiffs FTC and NYAG have refused to provide a list of names whose documents

were searched in connection with their responses to Quincy’s discovery requests.

       13.     Attached hereto as Exhibit F is a true and correct copy of a Notice of Deposition

Pursuant to Fed. R. Civ. P. 30(b)(6) issued to the Federal Trade Commission in an action

previously pending in the United States District Court for the District of New Jersey styled Federal

Trade Commission v. Gerber Products Co., Case No. 1:14-cv-06771-SRC-CLW (the “Gerber

Notice”). The FTC designated Serena Viswanathan as its 30(b)(6) representative in response to

the Gerber Notice. Ms. Viswanathan is an attorney and supervised the FTC’s pre-suit investigation

of the marketing practices being challenged in that action.



                                                  3
         Case 1:17-cv-00124-LLS Document 138 Filed 10/27/20 Page 4 of 4




       14.     On August 3, 2017, I deposed Ms. Viswanathan in her capacity as a 30(b)(6)

representative of the FTC. Michelle Rusk, one of the lawyers representing the FTC in this action,

also represented the FTC in the Gerber action. Ms. Rusk was present at the August 3, 2017

30(b)(6) deposition of the FTC in the Gerber Action. During the August 3, 2017 deposition, the

FTC presented Ms. Viswanathan to testify in response to nearly all of the topics set forth in the

Gerber Notice, including the following topics that are substantially identical to topics for which

the FTC is seeking a protective order in this action. (See Ex. F, Topics 3-7 and 9 (“each and every

fact that supports, contradicts, or otherwise relates to” various allegations in the complaint), Topic

19 (“all communications, whether written or oral, between Plaintiff . . . and any medical doctor,

epidemiologist, or scientific researcher” regarding the product or ingredient at issue).)

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on October 27, 2020.                  ______/s/ Geoffrey W. Castello________________

                                                  GEOFFREY W. CASTELLO




                                                  4
